DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US patent application publication 2007/0227179) (hereinafter Yoo).
Regarding claim 36, Yoo discloses an appliance comprising: a cabinet (30) having a back wall, a top wall, a bottom wall, and a pair of side walls (Fig. 1); a compartment area (22) for storing food within the cabinet; a door (50) configured to seal the compartment area; and a wall panel (back wall of 20), wherein the wall panel is co-extensive with the back wall of the cabinet (Fig. 1) and extends a full height and width of the back wall of the cabinet (Fig. 1) and further wherein the wall panel includes a three-dimensional molded surface (25).  
Regarding claim 37, Yoo discloses an appliance wherein the three-dimensional molded surface includes irregular alternating peaks and valleys ([0036]).
Regarding claim 38, Yoo discloses an appliance wherein the three-dimensional molded surface comprises a three-dimensional pattern extending from a first side end of the wall panel to a second side end of the wall panel (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-31 & 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Khizar et al. (US patent application publication 2016/0281959) (hereinafter Khizar).
Regarding claim 39, Yoo teaches the appliance as claimed.  Yoo does not teach wherein the wall panel further comprises a lighting structure.  Khizar teaches a lighting structure (80) in a wall panel.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Yoo wherein the wall panel further comprises a lighting structure in view of Chow’s teaching, because this arrangement would have illuminated the interior.  
Regarding claim 40, Yoo, as modified, teaches an appliance further comprising: control circuitry configured to activate the lighting structure based on user interaction with said appliance (Khizar: [0019] teaches the light sources 80 are activated upon opening of the door).
Regarding claim 21, Yoo discloses a refrigerator comprising: a cabinet (30) including a plurality of walls (Fig. 1); a compartment area (22) for storing food within the cabinet; a door (50) configured to seal the compartment area; a refrigeration component (60) disposed within the cabinet; and a wall panel (20) positioned within the cabinet (Fig. 1), and comprising a three-
Yoo does not disclose the wall panel comprising a lighting structure.  Khizar teaches a wall panel comprising a lighting structure (80).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Yoo to comprise a lighting structure in the wall panel in view of Khizar’s teaching, because this arrangement would have illuminated the interior of the refrigerator.  
Regarding claim 22, Yoo, as modified, teaches a refrigerator wherein the three-dimensional molded surface extends at least partially into the compartment area (Fig. 1).   
Regarding claim 23, Yoo, as modified, teaches a refrigerator wherein the three-dimensional molded surface comprises a three-dimensional pattern extending from a first side end of the wall panel to a second side end of the wall panel (Fig. 1).      
Regarding claim 24, Yoo, as modified, teaches a refrigerator wherein the lighting structure is positioned to provide light to the compartment area (Khizar: Fig. 2).   
Regarding claim 25, Yoo, as modified, teaches a refrigerator further comprising: control circuitry configured to activate the lighting structure based on user interaction with said refrigerator ([0019] of Khizar teaches the light sources are activated upon opening of the door, thus a controller is present).    
Regarding claim 26, Yoo, as modified, teaches a refrigerator wherein: an interior surface of the cabinet comprises a back surface and a pair of side surfaces (Fig. 1).  
Yoo, as modified, does not teach the pair of side surfaces comprise a reflective material.  Khizar teaches surfaces with a reflective material ([0016]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Yoo, as previously modified, wherein the side surfaces comprise a reflective material in view of Khizar’s teaching, because this arrangement would have enhanced the aesthetic appearance.     
Regarding claim 27, Yoo, as modified, teaches a refrigerator wherein an interior surface of the door comprises a three-dimensional molded surface (Fig. 2).  
Regarding claim 28, Yoo, as modified, teaches a refrigerator further comprising: a storage structure ([0034] teaches a shelf) within the compartment area (Fig. 2), wherein the wall panel is disposed between the storage structure and the cabinet (Fig. 1).  
Regarding claim 29, Yoo, as modified, teaches a refrigerator wherein the storage structure is one of a shelf and a drawer ([0034]).  
Regarding claim 30, Yoo, as modified, teaches a refrigerator wherein the three-dimensional pattern includes alternating peaks and valleys (Fig. 1).      
Regarding claim 31, Yoo, as modified, teaches the refrigerator as claimed.  Yoo, as modified, does not teach wherein the wall panel is formed of a translucent material.  Since applicant did not traverse the examiners taking of OFFICIAL NOTICE that forming refrigerator parts from a translucent material is common and well known in the art, this has become admitted prior art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Yoo, as previously modified, wherein the wall panel is formed of a translucent material, because this arrangement would have enhanced the aesthetic appearance.  
Allowable Subject Matter
Claims 32-35 are allowed.
Response to Arguments
Applicant’s arguments, filed 8/9/2021, with respect to the rejection(s) of claim(s) 21-31 under 103(a) in view of Kawarazaki in view of Khizar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoo and Khizar.  
Applicant’s arguments, filed 8/9/2021, with respect to claims 32-35 have been fully considered and are persuasive.  The rejection of claims 32-35 has been withdrawn. 
Applicant’s arguments, filed 8/9/2021, with respect to the rejection(s) of claim(s) 36-40 under 103(a) in view of Kawarazaki in view of Chow have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoo and Khizar.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637